 


117 HRES 402 EH: Urging the Administration to facilitate assistance in response to the devastating impact of COVID–19 in India.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 402 
In the House of Representatives, U. S.,

June 29, 2021
 
RESOLUTION 
Urging the Administration to facilitate assistance in response to the devastating impact of COVID–19 in India. 


Whereas in March 2021, a second wave of Coronavirus Disease 2019 (commonly referred to as COVID–19) infections began to surge in India, overwhelming health care workers, hospitals, and crematoriums throughout the country; Whereas testing results indicate India is seeing more than 340,000 new daily infections and upward of 4,000 deaths a day, though public health experts believe case rates are higher;
Whereas cases have surged in neighboring countries such as Nepal and other countries in the area remain highly vulnerable to renewed spikes in cases; Whereas the deadly COVID–19 outbreak in India is a global problem that requires a coordinated global response;
Whereas in the spring of 2020, when the United States was in the midst of a devastating spike in COVID–19 cases, India lifted its export ban on certain therapeutics in response to a request by the United States Government; Whereas India’s pharmaceutical industry is a vital part of the global solution to the pandemic, especially for much of Asia, Africa, and Latin America, and is the world’s biggest producer of COVID vaccines having exported 66.36 million doses to 93 countries, including to United Nations personnel and, accounting for over half of global vaccine manufacturing;
Whereas due to India’s critical importance in global vaccine supply chains, an increase in domestic vaccine demand as a result of the surge of COVID–19 cases within India is of global concern; Whereas in response to the crisis in India, the Biden administration took quick action to deliver urgently needed supplies to India, including oxygen support, oxygen concentrators, personal protective equipment (PPE), raw materials for vaccine, rapid diagnostic tests, and therapeutics, and is a testament to the historic record of United States-India health cooperation dating more than seven decades;
Whereas the United States private sector has worked to generously support relief efforts in India including by working to deliver 1,000 ventilators and 25,000 oxygen concentrators to health care facilities across India; Whereas many countries around the world have also sent medical assistance to India to help the country defeat this devastating wave of the COVID–19 pandemic;
Whereas as the United States vaccine supply for the American people is secured, it is important for the United States to continue to ramp up its efforts, working with the private sector and all possible partners, to expand vaccine manufacturing and distribution worldwide; and Whereas United States support for India to help beat back this latest coronavirus wave is in the United States national interest as the pandemic will not end anywhere until it ends everywhere: Now, therefore, be it 
 
That the House of Representatives— (1)urges the Administration to facilitate private, in-kind medical supply donations to India and deliver additional, urgently needed medical supplies, including oxygen generator plants and a cryogenic oxygen tanker and containers;
(2)urges the Administration to facilitate assistance as needed to neighboring countries, including Nepal, that are facing the spread of COVID–19 and working with partners around the world to address the virus; and (3)calls on the United States private sector and the Indian-American community to continue their unprecedented and generous efforts at procuring medical supplies for the Indian response during this time of need, building upon contributions to date, standing with the people of India as they collectively work to stem the spread of COVID–19. 
 
Cheryl L. Johnson,Clerk.
